Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofOctober 2007 Collection Period Start 1-Oct-07 Distribution Date 15-Nov-07 Collection Period End 31-Oct-07 30/360 Days 30 Beg. of Interest Period 15-Oct-07 Actual/360 Days 31 End of Interest Period 15-Nov-07 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,197,889,471.05 1,136,542,365.42 1,115,413,350.54 0.9311488 Total Securities 1,197,889,471.05 1,136,542,365.42 1,115,413,350.54 0.9311488 Class A-1 Notes 5.330380 % 150,000,000.00 88,652,894.37 67,523,879.49 0.4501592 Class A-2 Notes 5.200000 % 375,000,000.00 375,000,000.00 375,000,000.00 1.0000000 Class A-3 Notes 5.200000 % 200,000,000.00 200,000,000.00 200,000,000.00 1.0000000 Class A-4 Notes 5.161250 % 365,079,000.00 365,079,000.00 365,079,000.00 1.0000000 Certificates 0.000000 % 107,810,471.05 107,810,471.05 107,810,471.05 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 21,129,014.88 406,921.17 140.8600992 2.7128078 Class A-2 Notes 0.00 1,625,000.00 0.0000000 4.3333333 Class A-3 Notes 0.00 866,666.67 0.0000000 4.3333334 Class A-4 Notes 0.00 1,622,560.66 0.0000000 4.4444097 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 21,129,014.88 4,521,148.50 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 16,804,826.50 Monthly Interest 6,209,828.33 Total Monthly Payments 23,014,654.83 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 924,328.16 Aggregate Sales Proceeds Advance 168,806.95 Total Advances 1,093,135.11 Vehicle Disposition Proceeds: Reallocation Payments 1,040,418.04 Repurchase Payments 65,861.32 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 5,737,766.43 Excess Wear and Tear and Excess Mileage 430.25 Remaining Payoffs 0.00 Net Insurance Proceeds 574,920.12 Residual Value Surplus 27,701.04 Total Collections 31,554,887.14 Page 5 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofOctober 2007 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 53,416 1,315,006,883.71 9.20000 % 1,136,542,365.42 Total Depreciation Received (18,274,868.37 ) (13,441,367.77 ) Principal Amount of Gross Losses (107 ) (2,421,408.42 ) (2,115,081.39 ) Repurchase / Reallocation (3 ) (73,236.93 ) (65,861.32 ) Early Terminations (8 ) (200,676.26 ) (178,772.42 ) Scheduled Terminations (254 ) (5,978,937.61 ) (5,327,931.98 ) PoolBalance - End of Period 53,044 1,288,057,756.12 9.20000 % 1,115,413,350.54 III. DISTRIBUTIONS Total Collections 31,554,887.14 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 31,554,887.14 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 1,394,163.16 3. Reimbursement of Sales Proceeds Advance 178,254.21 4. Servicing Fee: Servicing Fee Due 947,118.64 Servicing Fee Paid 947,118.64 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 2,519,536.01 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 406,921.17 Class A-1 Notes Monthly Interest Paid 406,921.17 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 1,625,000.00 Class A-2 Notes Monthly Interest Paid 1,625,000.00 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 866,666.67 Class A-3 Notes Monthly Interest Paid 866,666.67 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofOctober 2007 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 1,622,560.66 Class A-4 Notes Monthly Interest Paid 1,622,560.66 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 4,521,148.50 Total Note and Certificate Monthly Interest Paid 4,521,148.50 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 24,514,202.63 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 21,129,014.88 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 21,129,014.88 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 3,385,187.75 Page 7 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofOctober 2007 IV. RESERVE ACCOUNT Initial Reserve Account Amount 0.00 Required Reserve Account Amount 26,952,513.10 Beginning Reserve Account Balance 10,581,012.45 Reinvestment Income for the Period 148,112.73 Reserve Fund Available for Distribution 10,729,125.18 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 3,385,187.75 Gross Reserve Account Balance 14,114,312.93 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 14,114,312.93 V. POOL STATISTICS Weighted Average Remaining Maturity 24.80 Monthly Prepayment Speed 75 % Lifetime Prepayment Speed 75 % $ units Recoveries of Defaulted and Casualty Receivables 1,113,138.05 Securitization Value of Defaulted Receivables and Casualty Receivables 2,115,081.39 107 Aggregate Defaulted and Casualty Gain (Loss) (1,001,943.34 ) Pool Balance at Beginning of Collection Period 1,136,542,365.42 Net Loss Ratio -0.0882 % Cumulative Net Losses for all Periods 0.1736 % 2,079,341.26 Delinquent Receivables: Amount Number 31-60 Days Delinquent 12,151,089.64 572 61-90 Days Delinquent 2,758,706.85 128 91-120+ Days Delinquent 1,467,823.97 69 Total Delinquent Receivables: 16,377,620.46 769 60+ Days Delinquencies as Percentage of Receivables 0.37 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 527,119.61 26 Securitization Value 564,232.90 Aggregate Residual Gain (Loss) (37,113.29 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 1,583,977.16 83 Cumulative Securitization Value 1,827,544.28 Cumulative Residual Gain (Loss) (243,567.12 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 296,827.79 Reimbursement of Outstanding Advance 178,254.21 Additional Advances for current period 168,806.95 Ending Balance of Residual Advance 287,380.53 Beginning Balance of Payment Advance 3,258,768.55 Reimbursement of Outstanding Payment Advance 1,394,163.16 Additional Payment Advances for current period 924,328.16 Ending Balance of Payment Advance 2,788,933.55 Page 8 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofOctober 2007 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of 9
